PER CURIAM.
Based on the controlling authority of Law Realty, Inc. v. Pagliarudo, 385 So.2d *3971093 (Fla. 4th DCA 1980), the final judgment entered in favor of the defendant Ian Greenwood is reversed upon a holding that (1) the plaintiff broker, Midtown Realty, Inc., had “the exclusive right to obtain a purchaser for Greenwood’s restaurant,” Midtown Realty, Inc. v. Greenwood, 431 So.2d 670, 670 (Fla. 3d DCA 1983), under the brokerage agreement in question, and (2) a brokerage fee is now due and owing under the said agreement after the defendant sold his restaurant to a third party without involving the plaintiff broker. The final judgment under review is reversed and the cause is remanded to the trial court with directions to enter a final judgment for the plaintiff Midtown Realty, Inc. as prayed for in its complaint.
Reversed and remanded.